Citation Nr: 0732656	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  98-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The appellant was a member of the Kentucky Army National 
Guard from August 10, 1989, to August 9, 1995.  He served a 
period of active duty for training in the Kentucky Army 
National Guard from May 29, 1990 to September 3, 1990.  He 
also had annual training with the National Guard service from 
July 13, 1991 to July 27, 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in July 1997 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of 
Appellants Affairs (VA).  The Board remanded this appeal 
three times, most recently in July 2005 for further 
development.  

On February 4, 1999, the appellant appeared and testified at 
an electronic (videoconference) hearing before an acting 
Veterans Law Judge (VLJ).  A transcript of that hearing is of 
record.  In a letter dated in September 2007, the Board 
informed the appellant that the VLJ who conducted the 
February 1999 hearing is no longer employed by the Board and 
offered the appellant an opportunity to have another hearing.  
The appellant indicated that he did not want another hearing 
in a response received in September 2007.  


FINDINGS OF FACT

1.  The appellant's service involved only ACDUTRA and reserve 
duty.

2.  The appellant's psychiatric symptomatology did not have 
its onset during his period of ACDUTRA.

3.  There is no competent medical evidence of record that the 
appellant has an acquired psychiatric disorder, to include 
paranoid schizophrenia, which is etiologically related to his 
ACDUTRA; a VA examination was cancelled in December 2006 
because the appellant failed to report for the examination.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include paranoid 
schizophrenia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in April 2001, August 2003, June 
2004, and July 2005,  VA satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the appellant of: 
information and evidence necessary to substantiate the 
service connection claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  

VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service medical records have been associated 
with the claims file.  The appellant was scheduled for a VA 
examination in December 2006 in connection with the claim.  
The appellant failed to report for the scheduled examination.  
The RO issued a letter to the appellant in January 2007 
asking whether the appellant planned to attend a VA 
examination if scheduled.  The record includes no response 
from the appellant to the letter, nor has he requested re- 
scheduling of the examination.  All identified and available 
treatment records have been secured.  The duties to notify 
and assist have been met.  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

The appellant contends that his acquired psychiatric 
disorder, to include paranoid schizophrenia, is related to 
service.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Competent medical evidence 
means evidence provided by a person who is qualified by 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) 
(2007).

Veteran status is the first element required for a claim for 
disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).  A "veteran" is a person who served in 
the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).

Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty. 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA or INACDUTRA.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service 
department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203 (2007), limiting the type of evidence accepted to 
verify service dates.  

The appellant's service records indicate that he a member of 
the Kentucky Army National Guard from August 10, 1989, to 
August 9, 1995.  According to his DD 214, he served a period 
of ACDUTRA in the Kentucky Army National Guard from May 29, 
1990 to September 3, 1990, or 95 days.  He also had annual 
training with the National Guard service from July 13, 1991 
to July 27, 1991.  Only "veterans" are entitled to VA 
compensation under 38 U.S.C.A. §§ 1110 and 1131 (West Supp. 
2001).  To establish status as a "veteran" based upon a 
period of active duty for training (ACDUTRA), a claimant must 
establish that he was disabled from a disease or injury 
incurred or aggravated in line of duty during that period of 
ACDUTRA.  38 U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. 
§§ 3.1(d) (2007); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to the presumptions of soundness or aggravation as to that 
claim.  Paulson, 7 Vet. App. at 470-71.  Nor is the claimant 
entitled to the benefit of the legal presumptions pertaining 
to service connection for certain disease and disabilities, 
for example, 38 U.S.C.A. § 1112 (West 2002) and 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (2007).  As noted above, the record shows that the 
appellant failed to attend a scheduled VA examination.  As 
such, the Board will base its decision on the evidence of 
record.  Id.

The Board notes that, in a report of medical history in 
August 1989, the appellant denied having or having had 
depression or excessive worry, frequent trouble sleeping, or 
nervous trouble of any sort.  At an examination for 
enlistment in the National Guard in August 1989, the 
appellant was reported as psychiatrically normal. 

The medical evidence does not support a finding that the 
appellant's psychiatric symptomatology had its onset during 
his period of ACDUTRA.   The only medical treatment noted 
during ACDUTRA was at Highland Regional Medical Center in 
September 1, 1990 for poison ivy in nose, genital area, and 
scattered areas.  Treatment for any psychiatric problems is 
not noted between May 29, 1990 and September 3, 1990.  On 
December 31, 1991, the appellant was seen for complaints of 
fatigue. 

The first diagnosis of paranoid schizophrenia is noted in 
January 1992.  Specifically, hospitalization records from St. 
Joseph Hospital dated from January 1992 to February 1992 note 
that the appellant was admitted with the presumptive 
diagnosis of paranoid schizophrenia.  Hospital summary report 
concluded that the appellant had probable schizophrenia, 
paranoid type.  Statements from Drs. Ruth and Wilson dated in 
March 2002 indicated that they recommended the appellant 
discontinue indefinitely his duties with the National Guard.  

The medical evidence from 1992 through the present indicates 
that the appellant has chronic paranoid schizophrenia.  The 
most recent medical evidence is a hospital discharge summary 
dated in September 2005 indicating that the assessment of 
chronic paranoid schizophrenia.   

Despite the evidence demonstrating a current diagnosis of 
paranoid schizophrenia, there is no competent medical 
evidence of record relating the appellant's paranoid 
schizophrenia to active service.  As noted above, the 
appellant was scheduled for a VA examination report that may 
have provided an etiological opinion; however, the appellant 
failed to report.  

The record includes a January 1998 statement from Dr. Lapkin.  
Dr. Lapkin indicated that the appellant suffers from 
schizophrenia, a condition which was exacerbated by his 
service in the military from 1989 to 1992.  

The Board finds the January 1998 opinion is not competent 
medical evidence and limited probative value.  Dr. Lapkin 
provided no rationale to support this finding.  The finding 
of exacerbation is also directly contradicted by a November 
1997 psychiatric evaluation she performed on the appellant.  
In the report, Dr. Lapkin indicated that the appellant has 
had paranoid schizophrenia since the age of 19, or 
approximately 1992.  Clearly then his schizophrenia, which 
Dr. Lapkin stated began in approximately in 1992, could not 
have been exacerbated by any period of ACDUTRA from 1989 to 
1991.  

The Board considered the lay statements submitted by the 
appellant in support of his claim.  Lay statements dated in 
January 1999 and February 1999 noted personal observations of 
the appellant by two people, indicating the appellant acted 
withdrawn, seldom speaking to anyone.  He did not relate well 
with members of his squad or platoon.  He did not adapt well 
and did not handle leadership responsibilities.  His actions 
were very unusual and lacked good judgment.   

Statements were also submitted from his parents and from a 
man who was the appellant's platoon leader during the 
"Annual Training" of a battalion of the Kentucky Army 
National Guard from July 13, 1991, through July 27, 1991.  In 
their statements, the appellant's parents reported their 
observations of the appellant's mental status when he 
returned home in September 1990 and in July 1991 from time 
spent on duty with the Kentucky Army National Guard.  In the 
platoon leader's statement, the appellant's behavior during 
the "Annual Training" of a battalion of the Kentucky Army 
National Guard in July 1991 was considered "very unusual."

The Board also considered the appellant's statements and 
testimony that he believes that his chronic paranoid 
schizophrenia began in service and is related to service.  

As noted above, competent medical evidence means evidence 
provided by a person who is qualified by education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2007).  The Board 
recognizes their observations of the appellant's behavior 
both during and after active service.  However, as 
laypersons, the above are not qualified to provide a medical 
opinion on a question of medical diagnosis or on a question 
of medical causation, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Competent medical evidence is needed to 
show an etiological relationship between the appellant's 
current diagnosis and active service.  The January 1998 
opinion of Dr. Lapkin is not found to be competent and has 
limited probative value.  The appellant failed to report to 
his scheduled VA examination.  As such, no competent medical 
evidence is of record.  The only medical evidence of record 
fails to show treatment or diagnosis of any psychiatric 
disability during active service or until after one year 
following separation from service.  

Based upon the above, entitlement to service connection is 
not established.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307 (2007).  As the preponderance of 
the evidence is against the appellant's claim, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Appellants' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


